Citation Nr: 0024339	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  99-10 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for status postoperative 
diskectomy of L4-5.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel







INTRODUCTION

The veteran had active service from January 1980 to January 
1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought.  
The veteran disagreed with the denials, and this appeal 
ensued.


FINDING OF FACT

There is no competent evidence which relates the current 
status postoperative diskectomy of L4-5, to service or to any 
incident of service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for status 
postoperative diskectomy of L4-5 is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he suffers from a low back 
condition that is related to service.  He is status 
postoperative lumbar diskectomy; he complains of pain and 
related symptomatology and he has arthritis in his low back.  
He indicates that he has had low back problems since he 
injured his back in service.  Service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. 
§§  1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
Where a veteran served continuously for ninety days or more 
during a period of war or after December 31, 1946, and 
arthritis becomes manifest to a degree of ten percent within 
one year of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  If a 
condition noted during service is not shown to have been 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b) (1999).  

Initially, the Board must determine whether the veteran's 
claims for service connection are well grounded.  The veteran 
must satisfy three elements for a claim for service 
connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 524 U.S. 940 (1998).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such 
condition.  That evidence must be medical, unless it relates 
to a condition that the Court has indicated may be attested 
to by lay observation.  If the chronicity provision does not 
apply, a claim may still be well grounded "if the condition 
is observed during service or any applicable presumption 
period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology."  Id.

The Board will presume the truthfulness of the evidence for 
the purpose of determining whether a claim is well grounded, 
as required by Robinette v. Brown, 8 Vet. App. 69, 73-74 
(1995), and King v. Brown, 5 Vet. App. 19, 21 (1993).  

The veteran claims that he injured his low back in service, 
and that he stills suffers from this injury.  A review of the 
record shows that the veteran did in fact suffer injury to 
his back and neck on two occasions in service.  Service 
connection is in effect for residuals of injury to the neck 
and thoracic spine resulting from the incidents in service.  
However, he has not presented competent evidence of a 
relationship between his current residuals of diskectomy at 
L4-5 and service.  In the absence of this, he has not 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that the claim for service 
connection is well grounded.

Service medical records show that the veteran suffered neck 
and back strain in September 1980 while playing football.  
Observations included L2-5 point pain.  The initial 
impression was lumbosacral strain.  Neurological consultation 
at that time showed muscle spasm and limited range of motion 
of the upper thorax and neck.  Orthopedic evaluation revealed 
severe thoracic and cervical spine strain but was silent with 
regard to the lumbar spine.  He reported persistent severe 
mid back and mid thoracic pain two days later.  He was 
hospitalized from September 12, 1980, to October 1, 1980, and 
was discharged to duty with a finding of acute cervical and 
lumbosacral strain.  X-rays of the lumbar spine were normal.  
In late October 1980, he was seen for neck and back 
complaints of 24 hours duration following heavy lifting.  The 
diagnosis was lumbosacral strain and cervical pain.  He was 
seen again for these problems in November 1980.  Also at that 
time he was treated for middle back and neck strain.  In 
December 1981, a neurological consultation revealed 
fibromyositis secondary to an old injury.  Physical therapy 
evaluation at that time showed significant thoracic kyphosis.  
The assessment was chronic back pain.  In August 1982, he was 
seen for questionable low back pain and stiff neck.  An 
assessment of chronic back pain was noted.  The veteran was 
given a profile to preclude him from running, jumping, or 
marching, or riding in a military vehicle, for three days.  

Post-service records include a report of a VA examination 
dated in March 1983 which reveals residuals of injuries to 
the neck and thoracic spine but no significant abnormalities 
of the lumbar spine.  X-rays of the spine associated with 
that examination show an essentially negative study of the 
lower back.  Complaints of low back pain are first noted 
post-service in a March 1988 private treatment note following 
an episode of heavy lifting.  Records dating from February 
1998 show complaints of severe back pain.  The veteran 
reported a long history of low back pain secondary to a motor 
vehicle accident in the past.  The veteran was found to have 
degenerative disc disease at multiple levels, along with 
borderline central canal stenosis.  Thereafter, he underwent 
L4-5 diskectomy at VA in April 1998, following a reported six 
months of near constant lower extremity radicular symptoms 
and slight low back pain.  The veteran indicated in post-
surgical treatment records that he was helped by the surgery 
but that his pain and symptoms have persisted.  

The veteran was afforded a VA spinal examination in June 
1999.  He reported his history of in-service back injury.  
The examiner made the following diagnoses: herniated right 
L4-5 nucleus pulposus requiring hemilaminectomy and 
diskectomy in April 1998; bulging disc at L4-5 level; 
degenerative bulging disc at L3-4 level; severe degenerative 
disc disease and generalized spondylosis and degenerative 
arthrosis of the thoracic and lumbosacral spine, and 
degenerative changes of all cervical discs.  

Noting the above treatment for back-related problems in 
service, the Board is compelled to address whether the 
evidence shows that the veteran had a chronic low back 
condition in service or during an applicable presumption 
period and whether the veteran still has such condition.  If 
so, the claim would be well grounded.  

Although the veteran has a current condition of the low back, 
characterized by VA as status postoperative L4-5 laminectomy, 
the record does not demonstrate that he had a chronic 
condition in service or during a presumptive period.  A 
chronic disorder is one for which there is evidence of a 
combination of in-service manifestations sufficient to 
identify a disease entity and observation sufficient to 
establish chronicity (as distinguished from merely isolated 
findings or a diagnosis including the word "chronic").  38 
C.F.R. § 3.303(b).  Entitlement to service connection for a 
disorder shown to have been chronic during service does not 
require evidence of continuity of symptomatology after 
service.  Id.  The Board notes that arthritis of the lumbar 
spine was not shown in service or within a year of service.  
Further, the veteran was noted to have lumbosacral strain on 
several occasions in service, but this condition was not 
characterized as chronic.  The veteran's pain was on one 
occasion referred to as chronic in service, but pain in and 
of itself is not a disability for VA purposes.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999).  The medical 
evidence of record does not indicate that the veteran's 
lumbosacral strain noted in service is the same disability as 
the current lumbar back disability.  

The Board further finds that the medical evidence of record 
does not show that the veteran's status postoperative 
laminectomy at L4-5 is otherwise related to service or to any 
incident of service, and, as such, he has not demonstrated a 
nexus between this condition and service.  There is an 
absence of competent evidence of a causal relationship 
between the condition and either service or any incident of 
service.  It is significant that none of the medical reports 
in the record includes a medical opinion relating the 
veteran's current low back condition to service or to any 
incident of service.  Indeed, the Board observes that even 
the physicians treating the veteran have not indicated a 
causal relationship between a current lumbar spine condition 
and service.  Based on the veteran's failure to meet this 
element alone, the Board can only conclude that his claim for 
service connection for status postoperative diskectomy of L4-
5 is not well grounded.  

The only evidence that the current status postoperative 
diskectomy of L4-5 is related to service are the lay 
statements of the veteran.  However, the Court has clearly 
stated that where, as in this case, the determinative issue 
is one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  The record does not indicate 
that the veteran possesses the medical training and expertise 
necessary to render an opinion as to either the cause or 
diagnosis of a low back condition.  Therefore, his lay 
statements cannot serve as a sufficient predicate upon which 
to find his claim for service connection well grounded.  See 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993)).  Although the 
statements associated with this claim, first recorded many 
years after service, attempt to establish either that a 
chronic condition existed in service or that the veteran has 
had continuity of symptomatology since service, the Board 
emphasizes that such statements are insufficient to establish 
a well-grounded claim based on chronicity or continuity of 
symptomatology as set forth in Savage.  See 38 C.F.R. 
§ 3.303(b),  Savage v. Gober, 10 Vet. App. at 498.

A well-grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of competent medical 
evidence to support the claims for service connection for 
status postoperative diskectomy of L4-5, the Board finds that 
the veteran has not presented evidence sufficient to justify 
a belief by a fair and impartial individual that his claim is 
well grounded.  

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim for service connection for status 
postoperative diskectomy of L4-5 well grounded.  As such, 
there is no further duty on the part of the VA under 38 
U.S.C.A. § 5103(a) (West 1991) to notify the veteran of the 
evidence required to complete his application.  See McKnight 
v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  The 
veteran is not entitled to the 

benefit of the doubt in resolving his claim because he has 
not submitted a well-grounded claim.  

Should he submit a well-grounded claim in the future, the 
provisions of 38 C.F.R. § 3.102 (1999) will be accorded 
proper consideration.


ORDER

Service connection for status postoperative diskectomy of L4-
5 is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

